ORDER
Before WRIGHT, KENNEDY and FAR-RIS, Circuit Judges.
Appellant seeks interlocutory review of the district court’s order denying his challenge to venue in that court, 519 F.Supp. 942. The Government, relying on United States v. Martin, 620 F.2d 237, 238-39 (10th Cir.), cert. denied sub nom. Stipe v. United States, 449 U.S. 890, 101 S.Ct. 248, 66 L.Ed.2d 116 (1980), has moved to dismiss the appeal for lack of jurisdiction. The appellant has responded, and he agrees that the order appealed from is not subject to interlocutory review.
We adopt the reasoning of Martin and grant the Government’s motion to dismiss for lack of jurisdiction.

The mandate shall issue forthwith.